DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered. Claims 1-11 are pending with claim 12 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks pages 7-13, filed 08/06/2021, with respect to claims 1-5 and 7-11 have been fully considered and are persuasive.  The rejections of claims 1-5 and 7-11 have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An air conditioning apparatus comprising: an exhaust passage…  an air supply passage… a total heat exchange rotor… a heat pump circuit… a desiccant rotor… the desiccant rotor being provided at a later stage with respect to the total heat exchange rotor such that the desiccant rotor receives the supply air from the total heat exchange rotor before the supply air is supplied to the indoor space, and such that desiccant rotor receives the return air from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763